Citation Nr: 0819050	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-31 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
July 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied service connection for a left ankle 
condition and headaches.

The veteran appeared before the undersigned for a hearing in 
March 2008.  A transcript of the testimony has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that she was treated in service for 
headaches and for a left ankle injury.  It appears that part 
of the veteran's service medical records have been lost.  The 
claims file contains the veteran's separation medical records 
and dental records.  Enlistment examinations and all 
treatment records, if any, dated June 1975 to July 1981 are 
unavailable.  

According to the veteran's separation examination, the 
veteran's feet, lower extremities, and neurological system 
were normal.  The physician made no indication of possible 
disabilities or prior injuries.  

Upon separation, the veteran completed her Report of Medical 
History, in which she indicated a history of having or 
currently suffering frequent or severe headaches, swollen or 
painful joints, and foot trouble.  She further indicated that 
she was in an accident involving her foot and ankle in July 
1977 while stationed in Germany.  The physician noted 
frequent headaches; however, the 1977 ankle injury was not 
acknowledged.  

The Board notes that at the veteran's hearing before the 
undersigned, the veteran indicated that she would provide lay 
statements attesting to her ankle injury and headaches 
suffered during and after service.  The veteran also 
indicated a willingness to provide copies of medical records 
from Dr. Missler who treated her disabilities in the early 
1980s.  The Board held the record open for 30 days; however, 
the veteran has failed to tender the above documents.

Despite the veteran's failure to provide the lay statements 
and medical records, because the veteran's Report of Medical 
History completed at the time of separation indicates that 
she suffered headaches and the ankle injury, the Board 
believes that the veteran is entitled to a VA examination.  
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

VA has a duty to assist veterans with their claims and under 
VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board finds that there is insufficient competent medical 
evidence on file and that the veteran's appeal cannot be 
adjudicated on the merits at this time.  The veteran's appeal 
must be remanded in order to obtain a VA medical examination 
in which the examiner provides an opinion regarding whether 
the veteran has current disabilities related to service 
consisting of headaches and a left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA cranial 
nerves examination to determine the nature 
and etiology of any headache disorder 
diagnosed.  All testing deemed necessary 
should be conducted and the results 
reported in detail.  The examiner is asked 
to review the claims file in order to 
render an opinion as to whether it is at 
least as likely as not (probability of 
fifty percent or more) that the veteran's 
in- service manifestations of headaches 
are related to any current headache 
disorder diagnosed. 
The examiner should provide a rationale 
for the opinion.

2.  Schedule the veteran for appropriate 
C&P examination to determine the nature 
and etiology of the veteran's claimed left 
ankle disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  Following examination, the 
examiner should express opinion on the 
following questions:  a) What is the 
diagnosis, or diagnoses, of any current 
disability involving the left ankle, if 
any;  b) if current disability exists, 
please identify the probable date of onset 
of each disorder and, if the date of onset 
cannot be determined without resort to 
speculation, provide opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current disability, or disabilities, 
is/are due to event(s) during the 
veteran's period of service from June 1975 
to July 1981.

The examiner should provide a rationale 
for the opinion.

3.  Thereafter, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an SSOC 
and provided an appropriate period of time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



